 1   HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
 2   MEGAN T. HOPKINS, Bar #294141
     Assistant Federal Defender
 3   2300 Tulare Street, Suite 330
     Fresno, CA 93721-2226
 4   Telephone: 559.487.5561/Fax: 559.487.5950

 5   Attorney for Defendant
     DANIEL GUINN
 6
 7
 8                              IN THE UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                      Case No. 1:06-cr-00016 DAD

12                      Plaintiff,                  AMENDED ORDER FOR RELEASE OF
                                                    DANIEL GUINN
13   vs.
                                                    Hon. Dale A. Drozd
14   DANIEL GUINN,

15                     Defendant.

16
17             On March 25, 2019 the Honorable Dale A. Drozd ordered that Mr. Guinn be released on
18   March 26, 2019 at 8:00 a.m. to permit Federal Defender staff to transport Mr. Guinn from Fresno
19   County Jail to Tulare County Health and Human Services for intake and to evaluate housing
20   options through the County. A proposed order was submitted and signed effectuating the
21   release. Late on the afternoon of March 25, 2019, defense counsel was advised that Tulare
22   County Health and Human Services is unable to provide direct services to Mr. Guinn. Defense
23   counsel was referred to another community behavioral health services provider: Visalia School
24   Clinic.
25             Federal Defender Investigator Vincent Lee spoke with a supervisor from Visalia School
26   Clinic and confirmed that they will be able to provide behavioral counselling services to Mr.
27   Guinn, and will be able to refer him for his prescription and medication monitoring. Visalia
28   School Clinic is available to receive Mr. Guinn on March 26, 2019 at 9 am for a walk-in intake
 1   interview. Defense counsel notified the Court of the changed circumstances regarding available
 2   treatment for Mr. Guinn, and requested that Mr. Guinn be permitted to see community-based
 3   behavioral health services through Visalia School Clinic, rather than the previously agreed-upon
 4   Tulare County Health and Human Services. Neither probation nor counsel for the government
 5   had any objection to this request.
 6          Upon Mr. Guinn’s release, Federal Defender Staff will transport and accompany Mr.
 7   Guinn to Visalia School Clinic for a behavioral health services intake and referral for medication
 8   monitoring. If timing permits, Federal Defender Staff will also assist Mr. Guinn in an in-person
 9   application for social security disability benefits, and to obtain a phone in order to facilitate
10   communication with probation.
11          Federal Defender Staff will transport Mr. Guinn to obtain emergency housing through a
12   shelter in Visalia and shall notify U.S. probation officer of Mr. Guinn's shelter location and
13   communicate reporting instructions to Mr. Guinn.
14          Mr. Guinn is ordered to appear for Sentencing on April 29, 2019 at 10:00 a.m. unless
15   otherwise directed by his probation officer or advised by his counsel.
16
17
                                                    Respectfully submitted,
18
                                                    HEATHER E. WILLIAMS
19                                                  Federal Defender
20
           Dated: March 25, 2019                    /s/ Megan T. Hopkins
21                                                  MEGAN T. HOPKINS
                                                    Assistant Federal Defender
22                                                  Attorney for Defendant
                                                    DANIEL GUINN
23
24
25
26
27
28

                                                       -2-
 1                                               ORDER
 2          IT IS SO ORDERED. Defendant DANIEL GUINN, having been released from Fresno
 3   County Jail on Tuesday, March 26, 2019 at 8:00 a.m. to the custody of Vincent Lee or Shawn
 4   McElroy with the Federal Defender’s office, is directed to go with Federal Defender Staff to
 5   Visalia School Clinic for an intake interview, so that he may receive behavioral health services
 6   and be referred for medication monitoring. The Federal Defender will also transport Mr. Guinn
 7   to obtain emergency housing through a shelter and shall notify U.S. probation officer of Mr.
 8   Guinn's shelter location and communicate reporting instructions to Mr. Guinn.
 9          Mr. Guinn is ordered to appear for Sentencing on April 29, 2019 at 10:00 a.m. unless
10   otherwise directed by his probation officer or advised by his counsel.
11   IT IS SO ORDERED.
12
        Dated:     March 26, 2019
13                                                     UNITED STATES DISTRICT JUDGE

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    -3-
